Name: Council Directive 69/349/EEC of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat
 Type: Directive
 Subject Matter: health;  animal product;  trade policy;  agricultural policy;  agri-foodstuffs
 Date Published: 1969-10-11

 Avis juridique important|31969L0349Council Directive 69/349/EEC of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat Official Journal L 256 , 11/10/1969 P. 0005 - 0014 Danish special edition: Series I Chapter 1969(II) P. 0424 English special edition: Series I Chapter 1969(II) P. 0431 Greek special edition: Chapter 03 Volume 04 P. 0225 COUNCIL DIRECTIVE of 6 October 1969 amending the Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (69/349/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 26 June 1964 (2) on health problems affecting intra-Community trade in fresh meat was first amended by the Directive of 25 October 1966 (3); Whereas that Directive only contains Community provisions applicable to trade in whole animal carcases or large parts of such carcases ; whereas common rules must also be laid down for cuts of meat ; whereas the implementation of the common organisation of the markets in pigmeat and beef and veal will not have the desired effect as long as intra-Community trade is hindered by differences between health requirements of Member States concerning cut meat ; whereas those requirements must be approximated in order to eliminate such differences; Whereas that approximation may be effected by extending to certain cut fresh meat the provisions laid down by the above-mentioned Directive of 26 June 1964 ; whereas, in particular, hygiene requirements for cutting plants, rules governing storage and transportation of cut meat and conditions for the issue of a health certificate intended to guarantee that intra-Community trade meets Community requirements must be standardised; Whereas, as with other fresh meat, Member States should likewise be responsible for approving cutting plants and ensuring that the conditions for such approval are observed ; whereas Member States must also have the right to prohibit the introduction of meat into their territory if it is found to be unfit for human consumption or which does not comply with Community health provisions; Whereas, for cases where the Member State of destination issues a prohibition or restriction, consignors of cut meat should he given the same guarantees as those laid down by the Directive of 26 June 1964 for consignors of other cuts of fresh meat; Whereas, furthermore, implementation of the rules resulting from the Directive of 26 June 1964 has shown that certain provisions of that Directive must be amended in the light of experience; Whereas, in particular, that Directive recognises the right of each Member State to prohibit the introduction of fresh meat into its territory from a Member State in which there has been an outbreak of an epizootic disease ; whereas, depending on the nature and character of that epizootic disease, such prohibition must either be restricted to meat coming from part of the territory of the exporting country or may extend to the whole of that territory ; whereas, in the event of an outbreak of contagious or infectious disease in the territory of a Member State, appropriate measures must quickly be taken to combat such disease, whereas the dangers created by such diseases and the protective measures they necessitate should be assessed in the same way throughout the Community ; whereas, to this end a Community emergency procedure must be introduced (1) OJ No C 55, 5.6.1968, p. 28. (2) OJ No 121, 29.7.1964, p. 2012/64. (3) OJ No 192, 27.10.1966, p. 3302/66. within the Standing Veterinary Committee set up by Council Decision of 15 October 1968 (1) in accordance with which the necessary measures must be taken; Whereas it also seems appropriate to provide for co-operation between Member States and the Commission within the Standing Veterinary Committee in order to settle disputes which might arise between Member States as to the justification for approval of a slaughterhouse or cutting plant; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, as amended by the Directive of 25 October 1966, shall be amended as indicated in the following Articles. Article 2 1. The following shall be substituted for Article 3 (1): "Each Member State shall ensure that only fresh meat which, without prejudice to Article 8, meets the following requirements is sent from its territory to that of another Member State: A. In the case of carcases, half carcases or quarters: (a) it has been obtained from a slaughterhouse approved and supervised in accordance with Article 4 (1); (b) it comes from a slaughter animal inspected ante mortem by an official veterinarian in accordance with Chapter IV of Annex I and passed fit, as a result of such inspection, for slaughter for intra-Community trade in fresh meat; (c) it has been treated under satisfactory hygienic conditions in accordance with Chapter V of Annex I; (d) it has been inspected post mortem by an official veterinarian in accordance with Chapter VI of Annex I, and has shown no change except for traumatic lesions incurred shortly before slaughter or localised malformations or changes, provided that it is established, if necessary by appropriate laboratory tests, that these do not render the carcase and offal unfit for human consumption or dangerous to human health; (e) it has a health mark in accordance with Chapter IX of Annex I; (f) it is accompanied by a health certificate during transportation to the country of destination, in accordance with Chapter XI of Annex I; (g) in accordance with Chapter XII of Annex I, it is stored after post mortem inspection under satisfactory hygienic conditions in slaughterhouses and cutting plants approved and supervised in accordance with Article 4 (1) or in approved and supervised cold stores within the meaning of Article 4 (4); (h) in accordance with Chapter XIII of Annex I, it is transported to the country of destination under satisfactory hygienic conditions; B. In the case of cuts smaller than quarters, or boned meats: (a) it has been cut in a cutting plant approved and supervised in accordance with Article 4 (1); (b) it has been cut and obtained in accordance with Chapter VII of Annex I and comes from: - fresh meat from animals slaughtered in the Member State and satisfying the conditions referred to in A, excepting meat referred to under (f) and (h), transported in accordance with Chapter XIII of Annex I ; or - fresh meat imported from another Member State and satisfying the conditions of A ; or - fresh meat imported from third countries in accordance with the conditions laid down by the Community provisions for imports of fresh meat from third countries; (c) it has been stored under conditions corresponding to the provisions of Chapter XII of Annex I; (d) it has been supervised by an official veterinarian in accordance with Chapter VIII of Annex I; (e) it meets the requirements of Chapter X of Annex I as regards their packaging; (f) it satisfies the conditions of A (c), (e), (f) and (h)." 2. The following new paragraph shall be inserted after Article 3 (1): "2. However, if the Member State of destination so authorises, the conditions referred (1) OJ No L 255, 18.10.1968, p. 23. to in 1 (A) and (B) shall not be binding for meat intended for purposes other than for human consumption ; in such cases, the Member State of destination shall ensure that the meat cannot be used for purposes other than those for which it was imported." 3. Article 3 (2) shall be renumbered 3 (3) and the following shall be substituted for its second subparagraph thereof: "The official veterinarian may, when carrying out the post mortem inspection referred to in 1 A (d) and the supervision referred to in 1 B (d), be helped in purely material tasks by assistants specially trained for the purpose." 4. Article 3 (3) shall be renumbered 3 (4). Article 3 1. The following shall be substituted for Article 4 (1): "The competent central authority of the Member State on whose territory the slaughterhouse or cutting plant is situated shall ensure that the approval provided for in Article 3 (1) (A) (a) and B (a) is granted only where the provisions of Chapters I or II of Annex I are observed and where that slaughterhouse or cutting plant is able to satisfy the other conditions of that Annex. It shall also ensure that an official veterinarian supervise observance of those provisions and that approval is withdrawn when one or more of the provisions are no longer observed." 2. In Article 4 (3): (a) the following shall be substituted for the second sentence of the second subparagraph: "In the light of that opinion, Member States may be authorised under the procedure laid down in Article 9a, to prohibit provisionally the introduction into their territory of fresh meat coming from that slaughterhouse or cutting plant." (b) the following shall be substituted for the third paragraph: "Such authorisation may be withdrawn under the procedure laid down in Article 9a, in the light of a new opinion delivered by one or more veterinary experts." Article 4 Article 5 (2) shall be supplemented as follows: "In all cases safety measures shall be taken to prevent misuse of such meat." Article 5 Article 6 (1) shall be amended as follows: (a) in the first sentence, the words "Articles 3 (4) and 9" shall be substituted for the words "Article 3 (3)"; (b) the following shall be substituted for A: "A. which prohibit or restrict the introduction into their territory of the following: (a) fresh meat in cuts weighing less than 3 kilogrammes, in particular minced meat and meat cut up in a similar manner, and excepting whole fillets of beef and whole shoulders of pork on the bone; (b) cut fresh meat, prepacked in indivisible commercial portions intended for direct sale to the consumer; (c) offal separated from the carcase, excepting ox tails; (d) fresh meat of solipeds; Such fresh meat may only be consigned in accordance with Article 3." (c) the following shall be substituted for C: "concerning the treatment of slaughter animals with substances likely to make the consumption of fresh meat dangerous or harmful to human health and concerning the absorption by slaughter animals of substances such as antibiotics, oestrogens, thyrostats, tenderisers, pesticides, herbicides or arsenic or antimonial substances;" Article 6 1. The following paragraph 2a shall be inserted after Article 8 (2): "2a. All Member States, must immediately notify the other Member States and the Commission of the outbreak in their territory of any disease referred to in paragraph 2 and of the measures taken to control such outbreak. They must also notify the other Member States immediately of the disappearance of the disease." 2. The following shall be substituted for Article 8 (3): "3. Measures taken by the Member States under paragraph 2 and any repeal of such measures must be communicated forthwith to the other Member States and to the Commission together with the reasons therefor. Under the procedure laid down in Article 9a, a decision may be taken to repeal or amend those measures, in particular in order to co-ordinate them with measures adopted by other Member States." 3. The following shall be substituted for Article 8 (4): "4. If the situation envisaged in paragraph 2 arises and if it appears necessary that other Member States also apply the measures taken under that paragraph, amended, where necessary pursuant to paragraph 3, appropriate measures shall be adopted under the procedure laid down in Article 9a." Article 7 The following Articles shall be inserted after Article 9: "Article 9a 1. Where the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the "Committee") set up by Council Decision of 15 October 1968. 2. Within the Committee, the votes of Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within two days. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt the measures and implement them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If, within fifteen days from the date on which a matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and implement them immediately unless the Council has decided against the measures by a simple majority." "Article 9b The provisions of Article 9a shall apply for a period of eighteen months from the date on which a matter was first referred to the Committee either under Article 9a (1) or under any other corresponding provision." Article 8 Chapter I (1) of Annex I: (a) The following shall be added to subparagraph (b): "... however, such special place shall not be compulsory if the slaughter of pigs and that of other animals take place at different times ; but in such cases scalding, depilation, scraping and singeing must be carried out in special places which are clearly separated from the slaughter line either by an open space of at least 5 metres or by a partition at least 3 metres high;" (b) the following shall be substituted for subparagraph (p): "an adequate supply, under pressure, of drinking water only ; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not permit this water to be used for other purposes ; in addition, the use of non-drinking water may be authorised in exceptional cases for cooling refrigeration equipment. In such cases, non-drinking water pipes must be painted red and must not pass through rooms containing meat;" (c) the following shall be substituted for subparagraph (q): "an adequate supply of hot drinking water;" (d) the following shall be added to subparagraph (s): "... such equipment must be as near as possible to the work stations ; taps must not be hand operable ; these facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels ; for cleaning instruments the temperature of the water must be not less than 82 º C." (e) the following shall be substituted for subparagraph (v): "proper equipment for protection against pests such as insects, rodents, etc." Article 9 The following provisions shall be substituted for Chapter II of Annex I: "CHAPTER II Conditions for the approval of cutting plants 2. Cutting plants must have: (a) a chilling room large enough for meat preservation; (b) a room for cutting and boning and for the packaging operations provided for in 46; (c) a room for the packaging operations provided for in paragraph 45 and for meat consignment; (d) an adequately equipped lockable room for the exclusive use of the veterinary service; (e) a room suitably equipped for carrying out a trichinoscopic test, where such test is carried out in the cutting plant; (f) changing rooms, wash basins, showers and flush lavatories ; the latter shall not open directly on to the work rooms ; the wash basins must have hot and cold running water, materials for cleaning and disinfecting the hands and disposable hand towels ; the wash basins must be near the lavatories; (g) special air- and water-tight non-corrodible containers with lids and fasteners to prevent unauthorised persons from removing things from them, for meat or meat offal derived from cutting and not intended for human consumption, or a lockable room for such meat and offal if they are in large enough quantities to necessitate this or if they are not removed or destroyed at the end of each working day; (h) in the rooms provided for under (a) and (b): - waterproof flooring which is easy to clean and disinfect, rot proof, slightly sloping and has a suitable drainage system for draining of liquids to drains fitted with traps and gratings; - smooth walls with light coloured washable coating or paint up to a height of at least 2 metres, with rounded angles and corners; (i) cooling equipment in the rooms provided for under (a) and (b) to keep meat at an internal temperature of not more than + 7 ºC; (j) a thermometer or telethermometer recorder in the cutting room; (k) facilities enabling the inspection and veterinary supervision operations prescribed by this Directive to be carried out efficiently at any time; (l) adequate ventilation in rooms where work on meat is undertaken; (m) in rooms where work on meat is undertaken, natural or artificial lighting which does not distort colours; (n) an adequate supply, under pressure, of drinking water only ; however, non-drinking water may be used in exceptional cases for steam production, provided that the pipes installed for this purpose do not allow this water to be used for other purposes ; in addition, non-drinking water may be used in exceptional cases for cooling refrigeration equipment. Non-drinking water pipes must be painted red and must not pass through rooms used for working on and storing meat; (o) an adequate supply of hot drinking water; (p) a waste water disposal system which meets hygiene requirements; (q) in rooms where work on meat is undertaken, adequate equipment for cleaning and disinfecting hands and tools which must be as near as possible to the work stations. Taps must not be hand operable. These facilities must have hot and cold running water, cleaning and disinfecting products and disposable hand towels. For cleaning instruments, the water must have a temperature of not less than 82 º C; (r) equipment meeting hygiene requirements for: - meat handling; - storing meat containers in such a way that neither the meat nor the containers come into direct contact with the ground; (s) proper equipment for protection against pests such as insects, rodents, etc; (t) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws of non-corrodible material not liable to taint meat and easy to clean and disinfect." Article 10In Chapter III of Annex I: (a) The following shall be inserted between the first and second sentences of paragraph 3 (a): "Staff engaged in slaughtering animals or working on or handling meat shall wash and disinfect their hands several times during the working day and each time work is resumed." (b) the following shall be substituted for paragraph 5: "Meat and meat containers shall not come into direct contact with the ground." (c) the following shall be added after paragraph 6: " 7. Drinking water must be used for all purposes ; however, non-drinking water may be used in exceptional cases for steam production provided that the pipes installed for this purpose preclude the use of this water for other purposes. In addition, non-drinking water may be used in exceptional cases for cooling refrigeration equipment. Non-drinking water pipes must be painted red and must not pass through rooms containing meat; 8. The spreading of sawdust or any other similar substance on the floor of the rooms referred to in paragraph 1 (b), (c), (d), (e) and (g) and 2 (a), (b) and (c) shall be prohibited; 9. Meat must be brought into the rooms referred to in paragraph 2 (b) as and when required and remain in such rooms for as little time as possible; 10. During the cutting, boning and packaging work referred to in paragraphs 45 and 46 and without prejudice to the provision laid down in the second subparagraph of paragraph 34, meat must be kept at a constant internal temperature of not more than + 7 º C; 11. Cutting shall be carried out in such a way as to avoid any contamination of the meat. Splinters of bone and clots of blood shall be removed. Meat obtained from cutting and not intended for human consumption shall be collected up in the containers referred to in paragraph 2 (g) as it is cut. " (d) paragraph 7 shall be renumbered 12. The following shall be substituted for paragraph 12 (e): "wearing a bandage on the hands except for a waterproof bandage protecting a non-infected finger wound." (e) paragraph 8 shall be renumbered 13. Article 11 In Chapter IV, the numbering 14 to 17 shall be substituted for the numbering 9 to 12. Article 12 In Chapter V: (a) the numbering 18 to 21 shall be substituted for the numbering 13 to 16. (b) paragraph 17 shall be renumbered 22, and the following shall be added thereto: "However, inflation of an organ may be authorised when this is required by a religious rite, provided that the organ is withdrawn from human consumption." (c) the numbering 23 to 26 shall be substituted for the numbering 18 to 21. (d) paragraph 22 shall be deleted. Article 13 In Chapter VI the numbering 27 to 30 shall be substituted for the numbering 23 to 26. Article 14 The following new Chapters VII and VIII shall be added after Chapter VI of Annex I: "CHAPTER VII Requirements for meat intended for cutting 31. Cutting into pieces smaller than half-carcases and quarters or boning shall only be allowed in cutting plants. 32. The owner of the plant or his agent shall facilitate operations for supervising the plant, in particular any handling which is considered necessary and shall place the necessary facilities at the disposal of the supervisory service ; in particular, he must be able on request to make known to the official veterinarian responsible for supervision the origin of meat brought into his cutting plant. 33. Meat which does not fulfil the conditions of Article 3 (1) (B) (b) may be placed in approved cutting plants only on condition that it is stored there in special places ; it must be cut up in other places or at other times than meat which fulfils those conditions. The official veterinarian must at all times have free access to cold stores and all work rooms in order to ensure strict observance of the above-mentioned provisions. 34. Fresh meat intended for cutting must as soon as it is brought in, be placed in the cutting plant and, until used, in the room provided for in paragraph 2 (a) ; a constant temperature of not more than + 7 ºC in that room must be ensured for carcases and cuts thereof. However, by way of derogation from paragraph 49, meat may be transported directly from the slaughter room to the cutting room. In such cases the slaughter room and the cutting room must be located in the same group of buildings and sufficiently near to each other since the meat to be cut must be transferred in one operation from one room to the other by means of an extension of the overhead handling network from the slaughter room, and cutting must be carried out immediately. As soon as the prescribed cutting and packaging are completed, the meat must be transported to the chilling room provided for in paragraph 2 (a). During cutting the temperature of the building must not exceed + 10 ºC. 35. Except in cases where the meat is cut while warm, cutting may take place only if the meat has reached an internal temperature of not more than + 7 ºC. At the time of cutting, the pH of the meat must be between 5.6 and 6.1 ; this examination must be made on the large dorsal muscle at the thirteenth rib. 36. Cleansing of meat by wiping with a cloth, and inflation are prohibited. However, inflation of an organ may be authorised when this is required by a religious rite provided that the inflated organ is withdrawn from human consumption. CHAPTER VIII Health control of cut meat 37. Cutting plants shall be supervised by an official veterinarian. The latter must be notified in good time before the cutting of meat intended for intra-Community trade. 38. Supervision by the official veterinarian shall include the following tasks: - supervision of the entry register for fresh meat and the exit register for cut meat; - health inspection of fresh meat held in the cutting plant and intended for intra-Community trade; - health inspection of fresh meat intended for intra-Community trade, prior to cutting and when in leaves the cutting plant; - the drafting and issuing of the documents provided for in paragraphs 45 (c) and 48, certifying that there has been supervision of the cut meat; - supervision of the cleanliness of the buildings, facilities and instruments provided for in Chapter III, and of staff hygiene; - all sampling necessary for laboratory tests to detect, for example, the presence of harmful germs, additives or other unauthorised chemical substances. The results of such tests shall be recorded in a register; - any other supervision which the veterinarian considers necessary for ensuring observance of the provisions of the Directive." Article 15 Chapter VII of Annex I shall become Chapter IX and the title "Health marking" shall be substituted for the title "Stamping". Paragraph 27 shall be renumbered 39 and shall read as follows: "Health marking must be carried out under the responsibility of the official veterinarian. For this purpose, he shall keep and maintain: (a) the instruments intended for meat health marking which he may hand over to the assistant staff only at the time of marking and for the length of time required for this purpose; (b) the labels mentioned in Chapter X when these have already been marked with the stamp provided for in this Chapter. These labels shall be given to the assistant staff at the time when they must be affixed and in the required number." Paragraph 28 shall be renumbered 40 and the words "health mark" shall be substituted for the word "stamp" at the beginning of the first subparagraph. The text shall in addition be supplemented as follows: "The seal may in addition include an indication of the official veterinarian who carried out the health inspection of the meat." Paragraph 29 shall be renumbered 41 and the following substituted for the first subparagraph thereof: "Carcases shall be marked in ink or hot-branded with a stamp in accordance with paragraph 40." Paragraph 30 shall be renumbered 42 and a reference to paragraph 40 shall be substituted for the reference to paragraph 28 in the two places where it occurs. Paragraph 31 shall be renumbered 43 and shall read as follows "Cuts, other than fat, subcutaneous fat, tails, ears and feet, obtained in the cutting plants from officially marked carcases must, where they do not bear a stamp be marked in ink or hotbranded with a stamp in accordance with the requirements of 40 and including the veterinary approval number of the cutting plant instead of that of the slaughterhouse. Cuts of solid outer pig fat and belly from which the rind is removed may be grouped into lots containing up to five cuts ; each lot and each piece, if this is separate, must be scaled under official supervision and be provided with a label which meets the requirements of paragraph 45 (c). Marking may also be effected by means of a stamp seal. This stamp seal to be fixed on each cut must not be reusable, must be made of strong materials and must meet all hygiene requirements. The following information must appear on the stamp seal in perfectly legible characters: - on the upper part, the first two letters, in capitals, of the exporting country; - in the centre, the veterinary approval number of the cutting plant; - on the lower part, one of the following sets of initials, CEE, EEG or EWG. Letters and figures must be 0.2 cm in height. The stamp seal may also include an indication of the official veterinarian who carried out the health inspection of the meat." Paragraph 32 shall be deleted. Paragraph 33 shall be renumbered 44. Article 16 The following new Chapter X shall be added after Chapter IX of Annex I: "CHAPTER X Packaging of cut meat 45. (a) Packagings (for example packing cases, paperboard boxes) shall fulfil all rules of hygiene, in particular: - they must not alter the organoleptic nature of the meat; - they must not be capable of transmitting substances harmful to human health to the meat; - they must be sufficiently solid to ensure effective protection of the meat during transportation and handling. (b) Packagings must not be reused for meat unless they are made of non-corrodible materials, which are easy to clean and have been previously cleaned and disinfected. (c) Packagings must have a clearly visible label on which there is a clearly legible mark reproducing one of the marks provided for in paragraphs 40 and 43. This label must be affixed in such a way that it is torn when the packaging is opened. The label shall also show a serial number. 46. Where necessary, when fresh cut meat or offal is wrapped in packaging, for example sheet plastic, which comes into direct contact with it, this operation must be carried out immediately after cutting and in accordance with hygiene requirements. With the exception of cuts of solid outer pig fat and belly, cut meat must in all cases be provided with a protective packaging unless it is transported hanging up. Such packaging must be transparent and colourless and must also fulfil the conditions of paragraph 45 (a) ; they may not be used a second time for wrapping meat. 47. The packagings referred to in paragraphs 45 and 46 may contain only cut meat belonging to the same animal species." Article 17 Chapters VIII and IX of Annex I shall be renumbered XI and XII and paragraphs 34 and 35 shall be renumbered 48 and 49. Chapter X of Annex I shall be renumbered XIII. Paragraphs 36 to 42 shall be renumbered 50 to 56. Paragraph 50 shall read as follows: "Fresh meat must be transported in sealed vehicles or containers, designed and equipped in such a way that the temperatures specified in Chapter XII are maintained throughout transportation. When meat is transported from a slaughterhouse to a cutting plant in the same Member State, sealing shall not be required." The word "and unpackaged cut meat" shall be inserted after the words "or quarters" in paragraph 51 (c). Paragraph 54 shall read as follows: "Fresh meat may not be transported in a vehicle or container which is not clean and has not been disinfected." The third sentence of paragraph 55 shall be supplemented as follows: "... and, in particular as regards packagings, the provisions of this Directive." Article 18 In the model in Annex II: (a) there shall be inserted after the entry "No..." under the title of the certificate, a note 2 as follows: "2 Optional;" (b) the word "viandes" shall be substituted for the word "vivandes" in the French version; (c) notes 2 and 3 shall be renumbered 3 and 4 respectively. Article 19 Member States shall bring into force the measures necessary to comply with this Directive before 1 October 1970 and shall immediately inform the Commission thereof. Article 20 This Directive is addressed to the Member States. Done at Luxembourg, 6 October 1969. For the Council The President H. J. WITTEVEEN